 Case 2:19-ap-01320-SK         Doc 7 Filed 12/24/19 Entered 12/24/19 10:30:17           Desc
                               Main Document     Page 1 of 3


1    STEVEN T. GUBNER – Bar No. 156593
     ROBYN B. SOKOL – Bar No. 159506
2    COREY R. WEBER – Bar No. 205912
     BRUTZKUS GUBNER
3    21650 Oxnard Street, Suite 500
     Woodland Hills, CA 91367
4    Telephone: (818) 827-9000
     Facsimile: (818) 827-9099
5    Emails: rsokol@bg.law
             cweber@bg.law
6
     Special Litigation Counsel
7    for Jonathan D. King, Chapter 7 Trustee
     for Zetta Jet USA, Inc. and Zetta Jet PTE, LTD.
8

9                              UNITED STATES BANKRUPTCY COURT
10                              CENTRAL DISTRICT OF CALIFORNIA
11                                      LOS ANGELES DIVISION
12   In re                                                 Case No.: 2:17-bk-21386-SK
                                                           Jointly Administered with
13   ZETTA JET USA, INC., a California                     Case No. 2:17-bk-21387-SK
     corporation,
14                                                         Adv. Case No. 2:19-ap-01320-SK
                       Debtor.
15   _______________________________________               Chapter 7
16   ZETTA JET PTE, LTD., a Singaporean
     corporation,                                          NOTICE OF REFERRAL TO
17                                                         MEDIATION
                           Debtor.
18
     _______________________________________
19

20   JONATHAN D. KING, solely in his capacity as
     Chapter 7 Trustee of Zetta Jet USA, Inc. and
21   Zetta Jet PTE, Ltd.

22                         Plaintiff,

23   v.

24   MATHER AVIATION,

25                         Defendant.

26

27

28

     2227382

                                                       1
 Case 2:19-ap-01320-SK         Doc 7 Filed 12/24/19 Entered 12/24/19 10:30:17             Desc
                               Main Document     Page 2 of 3

               PLEASE TAKE NOTICE that pursuant to the Order Approving Motion Of Chapter 7
1
     Trustee For Zetta Jet USA, Inc. and Zetta Jet PTE, Ltd. Establishing Procedures Governing
2

3    Adversary Proceedings Pursuant To Sections 547, 548 And 550 Of The Bankruptcy Code [D.I. 967],

4    dated July 10, 2019 (the “Procedures Order”) the above-referenced adversary proceeding is referred
5    to mediation with respect to defendant Mather Aviation.
6
               PLEASE TAKE FURTHER NOTICE that pursuant to the Procedures Order, Mather
7
     Aviation and Jonathan D. King, Chapter 7 Trustee for Zetta Jet USA, Inc. and Zetta Jet PTE, LTD.
8
     (“Trustee”), must in good faith seek to mutually select a mediator within 21 days after referral to
9

10   mediation (the “Mediation Deadline”).

11

12
     DATED: December 24, 2019                    BRUTZKUS GUBNER

13
                                                 By: /s/ Robyn B. Sokol
14                                                  Robyn B. Sokol
                                                    Special Litigation Counsel
15                                                  for Jonathan D. King, Chapter 7 Trustee
                                                    for Zetta Jet USA, Inc. and Zetta Jet PTE, LTD.
16

17

18

19

20

21

22

23

24

25

26

27

28

     2227382

                                                     2
            Case 2:19-ap-01320-SK                   Doc 7 Filed 12/24/19 Entered 12/24/19 10:30:17                                    Desc
                                                    Main Document     Page 3 of 3

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
21650 Oxnard Street, Suite 500, Woodland Hills, CA 91367.

A true and correct copy of the foregoing document entitled: NOTICE OF REFERRAL TO MEDIATION will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
December 24, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

    •   Robyn B Sokol ecf@bg.law, rsokol@bg.law
    •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                  Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On December 24, 2019, I served the following persons and/or entities at the
last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Honorable Sandra R. Klein                                                 Counsel for Defendant
United States Bankruptcy Court                                            Cindy Lee Hill
Los Angeles Division - Roybal Federal Bldg.                               Hill & Morris
255 East Temple Street, Suite 1582                                        5150 Sunrise Blvd F-5
Los Angeles, CA 90012-3332                                                Fair Oaks, CA 95628


                                                                                  Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on December 10, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Cindy Hill, Counsel for Defendant - cindy@hillandmorris.com


                                                                                  Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



December 24, 2019                       NKOLA A. FIELDS                             /s/ Nikola A. Fields
Date                                  Printed Name                                  Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
